DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed December 22, 2020 has been entered. Claims 1, 3-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112b rejection set forth in the Non-Final office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “controller 104” in para [0049] line 6 should be “controller 102”.Appropriate correction is required.
Claim Objections
Claims 8 and 17 are objected to because of the following informalities: the claims recite “a vehicle GPS”, the claims should be corrected to “the vehicle’s GPS” because it is the vehicle containing the sunroof and not a separate vehicle’s GPS that is being used. Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-10, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatenable by Martens(US20180111451) in view of Myers(US10192125) and Ghannam(US8044784).

	Regarding claim 1, Martens teaches a dimming system for a vehicle, comprising: 
a dimmable panel for a vehicle window(Fig. 1, 110 and [0019] disclosing a dimmable windshield for glare elimination); and 
a controller(120) operatively coupled to the dimmable panel, the controller configured to(Fig 2, 120 disclosing the controller): 
obtain data during operation of the vehicle( [0028] disclosing determining a route of the vehicle based on data.); 
determine, based on the data, that a vehicle occupant will be exposed to an external light via the dimmable panel when the vehicle is at a first predicted location of a road( [0028] Disclosing a predicted line of site to a light source based on the route of the vehicle ); and 
control the dimmable panel before the vehicle is at the first predicted location to reduce a brightness of the external light that the vehicle occupant will [0028] Disclosing the controller can adjust the transparency of one or more pixels in the predicted line of sight).
the controller being configured to control one or more of the dimming bands to change visual characteristic associated with the dimmable panel([0022] disclosing each functional glare shield can change its color and darkness, i.e. visual characteristics).

Martens does not teach wherein the vehicle window is a sunroof, Myers discloses a dimmable vehicle sunroof (col. 2 lines 25-40). 
Martens and Myers are analogous art because they are in the same field of endeavor, window transparency control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimmable window panel of Martens to incorporate the teaching of Myers of a sunroof dimming system comprising a dimmable panel of a vehicle sunroof in order to avoid sudden changes in lighting through the sunroof that can reduce visibility.

	Martins does not teach wherein the dimmable panel includes multiple dimming bands positioned therein, each of the dimming bands extending entirely from one side of the dimmable panel to a second side of the dimmable panel opposite to the first side.
	Ghannam teaches wherein the dimmable panel includes multiple dimming bands positioned therein, each of the dimming bands extending entirely from one side of the dimmable panel to a second side of the dimmable panel opposite to the first side(col. 3 lines 32-52 and Figure 2 disclosing dimmable panels with each of the dimming bands extending entirely from one side of the dimmable panel(windows, windshield, moonroof) to the opposite side of the dimmable panel).
	Martens and Ghannam are analogous art because they are in the same field of endeavor, window transparency control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimmable window panel of Martens to incorporate the teaching of Ghannam of wherein the dimmable panel includes multiple dimming bands positioned therein, each of the dimming bands extending entirely from one side of the dimmable panel to a second side of the dimmable panel opposite to the first side in order to dim different quadrants of the panel separately.


Regarding claim 3, Martens as modified by Myers and Ghannam(references to Martens unless otherwise indicated) teaches The sunroof dimming system of claim 1, wherein the dimming bands are rectangular ([0022], also Fig 2 shows rectangular pixels).


	Regarding claim 4, Martens as modified by Myers and Ghannam(references to Martens unless otherwise indicated) teaches The sunroof dimming system of claim 1, wherein the controller is configured to generate a dimming gradient via the dimming bands ([0022] discloses each functional sub glare shield layer element can change its color and its darkness).


Regarding claim 5, Martens as modified by Myers and Ghannam (references to Martens unless otherwise indicated) teaches The sunroof dimming system of claim 1, wherein the dimming bands form a primary area of the panel and one or more secondary areas of the panel different from the primary area, and wherein the controller causes the primary area to be less transparent relative to the one or more secondary areas ( [0022], It is interpreted that the primary area is the line of sight area and everything else is secondary).


	Regarding claim 6, Martens teaches An apparatus, comprising: a controller, configured to: 
determine that a dazzling event will occur while a vehicle is moving based on data associated with the vehicle, the dazzling event corresponding to a vehicle occupant being exposed to an external light via a panel of the vehicle ( [0035] disclosing determining position of external light based on location of vehicle); 
adjust dimming of the panel before the dazzling event occurs to prevent the vehicle occupant from being dazzled by the external light ( [0035] disclosing blocking external light before the impairment is encountered).
[0022] disclosing each functional glare shield can change its color and darkness, i.e. visual characteristics).

Martens does not teach a sunroof controller and the dazzling event corresponding to a vehicle occupant being exposed to an external light via a sunroof panel of the vehicle.
Myers teaches a sunroof controller and the dazzling event corresponding to a vehicle occupant being exposed to an external light via a sunroof panel of the vehicle (col. 2 lines 25-40). 
Martens and Myers are analogous art because they are in the same field of endeavor, window transparency control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Martens to incorporate the teaching of Myers of a sunroof controller and the dazzling event corresponding to a vehicle occupant being exposed to an external light via a sunroof panel of the vehicle in order to avoid sudden changes in lighting through the sunroof that can reduce visibility.

	Martins does not teach wherein the dimmable panel includes multiple dimming bands positioned therein, each of the dimming bands extending entirely from one side of the dimmable panel to a second side of the dimmable panel opposite to the first side.
col. 3 lines 32-52 and Figure 2 disclosing dimmable panels with each of the dimming bands extending entirely from one side of the dimmable panel(windows, windshield, moonroof) to the opposite side of the dimmable panel).
	Martens and Ghannam are analogous art because they are in the same field of endeavor, window transparency control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimmable window panel of Martens to incorporate the teaching of Ghannam of wherein the dimmable panel includes multiple dimming bands positioned therein, each of the dimming bands extending entirely from one side of the dimmable panel to a second side of the dimmable panel opposite to the first side in order to dim different quadrants of the panel separately.


	Regarding claim 7, Martens as modified by Myers and Ghannam (references to Martens unless otherwise indicated) teaches The apparatus of claim 6, wherein the sunroof controller is configured to: calculate a trajectory associated with the vehicle ( [0028] disclosing determining a route of the vehicle); 
[0028] discloses predicting the position of the source of light);
 control the sunroof panel before the vehicle reaches the predicted location ( [0035] disclosing blocking external light before the impairment is encountered).


	Regarding claim 8, Martens as modified by Myers and Ghannam(references to Martens unless otherwise indicated) teaches The apparatus of claim 7, wherein the sunroof controller is to calculate the trajectory based on a predetermined route provided by a vehicle GPS or navigation system [0028] disclosing determining a route of the vehicle using GPS).



Regarding claim 9, Martens as modified by Myers and Ghannam(references to Martens unless otherwise indicated) teaches The apparatus of claim 7. 
Martens as modified by Myers does not teach yet wherein the sunroof controller is configured to calculate the trajectory based on a curvature or shape of a road on which the vehicle is moving. 
Myers col. 16 lines 22-32, this is interpreted as calculating a trajectory based on curvature of the road). 
Martens as modified by Myers and Ghannam and Myers are analogous art because they are in the same field of endeavor, window transparency control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Martens as modified by Myers and Ghannam to incorporate the teaching of Myers of the sunroof controller is configured to calculate the trajectory based on a curvature or shape of a road on which the vehicle is moving in order to predict future movement of the light source.

Regarding claim 10, Martens as modified by Myers and Ghannam teaches The apparatus of claim 7. 
Martens as modified by Myers does not yet teach wherein the sunroof controller is configured to: calculate a distance between an observed location of the vehicle and the predicted location of the vehicle; compare the distance to a threshold distance; and control the sunroof panel when the distance is below the threshold distance
Myers teaches wherein the sunroof controller is configured to: 
Myers col. 16 lines 22-32, Fig 7 disclosing calculating the distance to predicted location); 
compare the distance to a threshold distance( Myers col. 16 lines 22-32, Fig 7 disclosing comparing the distance to a threshold); and 
control the sunroof panel when the distance is below the threshold distance (Myers col. 16 lines 22-32, Fig 7 disclosing dimming the window before reaching the predicted location).
Martens as modified by Myers and Ghannam and Myers are analogous art because they are in the same field of endeavor, window transparency control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Martens as modified by Myers and Ghannam to incorporate the teaching of Myers of the controller calculating a distance between observed location of the vehicle and predicted location of the vehicle and comparing the distance to a threshold distance and controlling the sunroof panel when the distance is below the threshold distance in order to predict the position of the light source at a predicted location and intercepting it before reaching the predicted location.



determine a primary area of the sunroof panel that will be associated with a glare encountered by the vehicle occupant during the dazzling event, the sunroof panel including a secondary area different from the primary area that will not be associated with the glare during the dazzling event ([0022]); and dim the primary area more than the secondary area ( [0022] It is interpreted that  the primary area is the line of sight area and everything else is secondary, primary area is darkened more than the secondary area).


Regarding claim 14, Martens as modified by Myers and Ghannam(references to Martens unless otherwise indicated) teaches The apparatus of claim 6, wherein the sunroof controller is configured to the sunroof panel to generate a dimming gradient thereon whereby a transparency of the sunroof panel varies across a portion of the dimming gradient ( [0022] disclosing each functional sub glare shield layer element can change its color and its darkness and [0024] disclosing a controller can control one or more pixels in the light of sight).

Claims 15-19 are rejected for similar reasons as claims 6-10 respectively, see above rejections. Per the application specification, As used herein, the term 


Claim 11 is rejected under 35 U.S.C 103 as being unpatenable by Martens(US20180111451) in view of Myers(US10192125) and Ghannam(US8044784) and Yalla (US10527440). 

Regarding claim 11, Martens as modified by Myers and Ghannam teaches the apparatus of claim 7. Martens as modified by Myers and Ghannam does not teach wherein the sunroof controller is configured to: determine whether the vehicle deviates from the trajectory during the dazzling event; and cease adjusting dimming of the sunroof panel if the vehicle deviates from the trajectory.
Yalla teaches wherein the sunroof controller is configured to: determine whether the vehicle deviates from the trajectory during the dazzling event (col 6 lines 48-59); and cease adjusting dimming of the sunroof panel if the vehicle deviates from the trajectory (col 6 lines 48-59). 
Martens as modified by Myers and Ghannam and Yalla are analogous art because they are in the same field of endeavor, window transparency control. It in order to easily be able to adjust the transparency of the window based on real-time changing conditions. 

	Claim 20 is rejected for similar reasons as claim 11, see above rejection.

Claim 13 is rejected under 35 U.S.C 103 as being unpatenable by Martens(US20180111451) in view of Myers(US10192125) and Ghannam(US8044784) and Beckman(US20160357014).
	Regarding claim 13, Martens as modified by Myers and Ghannam teaches the apparatus of claim 12. 
Martens as modified by Myers and Ghannam does not teach wherein the sunroof controller is to shift the primary area during the dazzling event based on movement of the vehicle relative to a light source generating the external light.
Beckman teaches wherein the sunroof controller is to shift the primary area during the dazzling event based on movement of the vehicle relative to a light source generating the external light ( [0033] lines 37-54, Fig 1 disclosing shifting the dimmed area of window based on the predicted movement of the light source). 
Martens as modified by Myers and Ghannam and Beckman are analogous art because they are in the same field of endeavor, window transparency control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martens as modified by Myers and Ghannam to incorporate the teachings of Beckman of wherein the sunroof controller is to shift the primary area during the dazzling event based on movement of the vehicle relative to a light source generating the external light, in order to dynamically adjust to changing conditions in real-time. 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 5712703603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMAD O EL SAYAH/Examiner, Art Unit 4145 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664